322 F.3d 829
Thomas Lamar BEAN, Petitioner-Appellee,v.BUREAU OF ALCOHOL, TOBACCO AND FIREARMS; United States of America, Respondents-Appellants.
No. 00-40304.
United States Court of Appeals, Fifth Circuit.
February 19, 2003.

Larry Charles Hunter (argued), Law Offices of Larry C. Hunter, Vidor, TX, for Petitioner-Appellee.
Thomas Mark Bondy (argued), Mark Bernard Stern, U.S. Dept. of Justice, Civ. Div.-App. Staff, Washington, DC, for Respondents-Appellants.
Appeal from the United States District Court for the Eastern District of Texas; Joe J. Fisher, Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before DeMOSS and STEWART, Circuit Judges.1
PER CURIAM:


1
On Writ of Certiorari to the United States Court of Appeals for the Fifth Circuit, the United States Supreme Court by an Opinion entered December 10, 2002, in ___ U.S. ___, 123 S.Ct. 584, 154 L.Ed.2d 483, held that the federal district court did not have authority under 18 U.S.C. § 925(c) to grant any relief in favor of Respondent, Bean; and therefore reversed the decision of this Court which had affirmed the action of the district court. Accordingly, we vacate the prior decision of this Court (253 F.3d 234) and remand this appeal to the district court for entry of an order dismissing Bean's claims for lack of jurisdiction.



Notes:


1
 Former Chief Judge Henry Politz, who authored the panel opinion of this Court which was taken up on Writ of Certiorari to the Supreme Court, passed away while this appeal was pending in the Supreme Court. Therefore this Order is entered by a quorum of the original panel on remand to this Court